Title: To Thomas Jefferson from William Hawkesworth, 6 January 1824
From: Hawkesworth, William
To: Jefferson, Thomas


Venerable Sir,
Rappahanock Academy, Caroline County, Virga
Jan. 6th 1824.
I am induced to take the liberty of addressing you, in consequence of having seen by your official report, to the legislature, relative to the University of Virga that, in the event of the institution’s being relieved, from certain incumbrances, with which it is at present embarrassed, there is a probability, that, it’s operations will commence with the ensuing year, in which case, it will be, of course, necessary, to procure suitable professors, to fill the chairs of the various departments, of which the University will consist; An opinion seems to be prevalent, that, the legislature, will, during it’s present session, extend, such aid to the Seminary, as will enable it’s Managers, to attain the desirable object, of being in a situation, to afford literary instruction to the South of the country, early in the year 1825, the accomplishment of which, must prove highly gratifying to the friends of literature in Virga and is, doubtless, most devoutly wished for by yourself, in common with the other illustrious Individuals, to whose care, the laudable and arduous task of rearing the infant establishment, is committed.I trust, Sir, you will not consider me presumptuous, or premature, in presenting myself to your notice, as a competent person to discharge the duties attached to the professorship of the Greek & Latin languages in the University, I have the vanity to suppose that I possess the qualifications requisite for such an office, otherwise, I would not have the temerity to obtrude as a Candidate, all, however, that I can say of myself, is, that, I am a native of Dublin in Ireland, in which city I received my education, I have pursued my present occupation of teaching, ever since my residence in the U States, which commenced in, and has continued since, the year 1811, of this State I have been an Inhabitant, since the fall of 1815, I am a married man, 33 years of age, having made law part of my study both in Europe, and in this country, I obtained license to practise in Virga but, deeming the bar already preoccupied by members, and all the avenues to which are crowded, too precarious a mode of supporting a family, I determined to devote myself to a pursuit, the emoluments of which are more certain.Should you think it worth while to pay any attention to my humble pretensions, or to make inquiry relative to my character, I could refer you to Doctor Bankhead, who has had a good opportunity of knowing me, and who did me the honour to place one of your and his descendants, John W Bankhead under my care, he was, however, too short a time with me, to make any considerable progress in his education, Judge Brooke of the Court of Appeals, in whose immediate neighbourhood I resided for several years, and whose Son I, likewise, instructed, can testify with respect to my qualifications, as can also the Trustees of this Academy, over which I preside, and, where any communication you may condescend to make, will be most gratefully received, by,Sir, with sentiments of the highest veneration, your very humble servant,William Hawkesworth.